  Case 3:19-cv-00020 Document 1-3 Filed 01/04/19 Page 1 of 9 Page ID #10
                                                                                                          **EFILED"
                                                                                         Case Number 2018L 001590
                                                                                            Date: 11/2912018 8:21 AM
                                                                                                       Mark Von Nida
                                                                                                Clerk of Circuit Court.
                                                                      Third Judicial CirCuit, Madison County Illinois
                                IN THE CIRCUIT COURT
                               THIRD JUDICIAL CIRCUIT
                              MADISON COUNTY,ILLINOIS

JASON BUCKINGHAM,

       Plaintiff,

                                                          Case No. 18-L-       2018L 001590
INTERNATIONAL MULCH COMPANY,

       Defendant.

Serve at:      315 Tolle Ln.
               Godfrey, IL 62035


                                        COMPLAINT

       COMES NOW Plaintiff, Jason Buckingham, by and through his attorney, John H.

Leskera, and for his Complaint, against Defendant, International Mulch Company, states to the

Court as follows:

               International Mulch Company is doing business in Madison County within a

facility located at 315 Tolle Ln., Godfrey,IL 62035.

       2       On or about October 10,•2016, Plaintiff, Jason Buckingham,• was employed by

Defendant, International Mulch Company, as the Corporate Safety and Quality Manager.

       3       At all times, Defendant was in the business of producing rubber landscaping

products in Madison CoUnty, Illinois,

       4       At all times the Defendant prohibited sexual harassment in the workplace and

encouraged employees to report sexual harassment to any manager who would then relay the

information to Human Resources. Human Resources was then charged with investigating the

allegations and determining whether discipline was necessary.


                                                                                                 EXHIBIT
                                     Case No. 18-L-000346
  Case 3:19-cv-00020 Document 1-3 Filed 01/04/19 Page 2 of 9 Page ID #11




       5       Two female employees ofthe Defendant, Roslyn Collins and Randensha Thorton,

reported to the Plaintiff, in his capacity as manager, that Steve Drennan, the Maintenance

Supervisor, had engaged in conduct which constituted sexual harassment. This conduct included

both physical and verbal behavior.

       6.      Plaintiff reported these complaints ofsexual harassment to Ann Alcazar, Human

Resources Director, who was charged with investigating complaints. Alcazar, in an effort to

contain and conceal the sexual harassment allegations, refused to conduct a meaningful

investigation to determine the tnithfulness ofthe charges made by the two female employees.

Furthermore, Defendant refused to implement any discipline against Steve Drennan.

Defendant's actions violated Defendant's sexual harassment policy.

       7       Emboldened by the Company's concealment of the sexual harassment, Steve

Drennan began to retaliate against the Plaintiff with Defendant's consent. Drennan instructed

employees not to report safety issues at the plant at the facility and thereby forcing employees to

contact OSHA to report unsafe conditions. Under normal business practices, employees would

report unsafe conditions to Drennan who would make the repairs making it unnecessary to notify

OSHA.

        8      The Defendant's scheme to sabotage Plaintiff's job was successful as OSHA

received numerous reports of unsafe conditions. The Defendant seized upon the reports by

placing the Plaintiff under a Performance Improvement Plan due to "ongoing and continual

complaints processed through OSHA." The Performance Improvement Plan was intended by the

Defendant to terminate the Plaintiff's employment30 days after the Plan was implemented on

August 13, 2018.

        9.     Plaintiff's continued efforts to get Human Resources to intervene were

unsuccessful. The Plaintiff implored Ann Alcazar to control Steve Drennan's verbal abuse and
                                           Page 2 of 3
                                          Case No. 18-L-
   Case 3:19-cv-00020 Document 1-3 Filed 01/04/19 Page 3 of 9 Page ID #12




threats of physical harm toward the Plaintiff. Again, Alcazar refused to act and instead

concealed the retaliation in an effort to terminate the Plaintiff's employment.

       10.     The Defendant's calculated attempt to sabotage Plaintiff's job and to terminate his

employment became more than the Plaintiff could emotionally handle causing Plaintiffto suffer

from emotional distress, humiliation, loss of self-worth, and to be cautious about his own

physical safetygiventhe physical threats made by Steve Drennan. The Defendant's refusal to

intervene in any respect concerning these issues augmented the Plaintiff's emotional distress.

After taking all he could,the Plaintiff was ultimately constructively discharged by the Defendant

August 15, 2018.

        1 1.   As a direct result of Defendant's constructive discharge ofthe Plaintiff, Plaintiff

suffered damages including past wage loss, future wage loss, loss of fringe benefits, emotional

distress, humiliation, loss of self-worth, loss ofthe ability to support his young family, and

depression which required medical care and treatment.

        WHEREFORE,Plaintiffprays for damages in the amount in excess of$50,000 plus

attorney's fees and cost of suit.

                                              LE' ',           W FIRM

                                                           .
                                                           .41
                                               Jo 1-
                                                   1M1. 7s  Ismew                   #6200078
                                               120 East Ch Tr Street
                                               Collinsville, L 62234
                                               T:     618.344.3281
                                               E:     Jay@leskeralaw.net




                                            Page 3 of 3
                                           Case No. 18-L-
   Case 3:19-cv-00020 Document 1-3 Filed 01/04/19 Page 4 of 9 Page ID #13




 November 21, 2018
                                               STATE OF ILLINOIS
                                             IN THE CIRCUIT COURT
                                            THIRD JUDICIAL CIRCUIT
                                               MADISON COUNTY
                                        155 N Main St., Edwardsville,IL 62025
                                                  (618)692-6240
                                           madisoncountycircuitclerkIL.com

                                                      SUMMONS

 JASON BUCKINGHAM,
             Plaintiff,                                                     CASE No. 2018L
   vs.
                                                                             2018L 001590
 INTERNATIONAL MULCH COMPANY,
            Defendant.

 You are hereby summoned and required to file an answer in this case, or otherwise file your appearance, in the
 office ofthe Clerk of this Court, within 30 days after this service ofthis summons,exclusive of the day ofservice.
 If you fail to do so, ajudgment or decree by default may be taken against you for the relief prayed in the complaint.

 This summons must be returned by the office or other person to whom it was given for service, with endorsement
 thereon of service and fees,ifany,immediately after service. If service cannot be made,this summons shall be
 returned so endorsed.

 This summons may not be served later than 30 days after its date.

 Witness: MARK V                tcJerk ofsaid Circuit Court and the seal thereof, at Edwardsville, Illinois, this
 November

                                                                 MARK VON NIDA                 11/29/2018
                                                                 Clerk ofthe Circuit Court

                                                                      Is/ Terianne Edwards
                                                                 By:
                                                                 Deputy Clerk
                         4
                         - 0110
(Plaintiff's attorney or plaintiffifhe is not represented by an attorney)

 JOHN H. LESKERA
 LESKERA LAW FIRM
 120 E CHURCH ST
 COLLINSVILLE,IL 62234

 Date of Service:                         ,20
(To be inserted by officer on the copy left with the defendant or other person)
 The Madison County Court makes every effort to comply with accessibility laws and provides reasonable
 accommodations to persons with disabilities. Hearing, visual,and other assistance may be arranged by
 contacting our Court Disability Coordinator, Teri Picchioldi at 618-296-4884




                                                     Page 1 of 2
  Case 3:19-cv-00020 Document 1-3 Filed 01/04/19 Page 5 of 9 Page ID #14




Case No. 2018L

State of Illinois}
Madison County} ss.

                                  , Sheriff ofsaid county, have duly served the within summons
on the defendant                                  by leaving a copy thereof with said defendant
personally, on the            day of                      ,20
I have duly served the said summons on the defendant,                                     on the
       day of             ,20          by leaving a copy of said summons on said date at his
usually place of abode with                              ,a person ofthe family of said
                        ofthe age of 13 years or upwards and by informing such persons with
whom said summons was left of the contents there of and by also sending a copy of said
summons on the           day of                          ,20       ,in a sealed envelope, with
postage fully prepaid, addressed to said defendant                                 , at his usual
place of abode, as stated hereinabove in my return.
Dated this            day of               ,20




                                              Sheriff
                                                        Sheriff's Fees
                                                        Service
                                                        Making Copies
                                                        Miles travel
                                                        Cost of mailing copies$
                                                        Return
                                                        Total
JASON BUCKINGHAM,
     Plaintiff,
vs.

INTERNATIONAL MULCH COMPANY,
       Defendant.



                                            Page 2 of 2
  Case 3:19-cv-00020 Document 1-3 Filed 01/04/19 Page 6 of 9 Page ID #15                              ***EFILED***
                                                                                      Case Number 2018L 001590
                                                                                         Date: 11/29/2018 8:21 AM
                                                                                                    Mark Von Nida
                                                                                             Clerk of Circuit Court
                                                                   Third Judicial Circuit, Madison County Illinois
                              IN THE CIRCUIT COURT
                             THIRD JUDICIAL CIRCUIT
                            MADISON COUNTY,ILLINOIS

JASON BUCKINGHAM,

      Plaintiff,

                                                         Case No.: 18-L-

INTERNATIONAL MULCH COMPANY,INC.,                              2018L 001590

      Defendant.

                               ENTRY OF APPEARANCE

       COMES NOW John H. Leskera and Leskera Law Firm and enter their appearance on

behalf ofPlaintiff, Jason Buckingham.

                                                 . RA LAW FIRM




                                          120 E
                                                 AlPi
                                                /Nil
                                          John Ft era
                                                       urch Street
                                                                               #6200078

                                          Collinsville, IL 62234
                                          T:     618.344.3281
                                          E      Jay@leskeralaw.net




                                         Page 1 of 1
                                        Case No, 18-L-
   Case 3:19-cv-00020 Document 1-3 Filed 01/04/19 Page 7 of 9 Page ID #16



November 29, 2018
                                      IN THE CIRCUIT COURT
                                 FOR THE THIRD JUDICIAL CIRCUIT
                                   MADISON COUNTY,ILLINOIS



                                                      CASE NUMBER:2018 L 001590



JASON BUCKINGHAM


                       Plaintiff(s)
                                                                           NOV 2 9 2018
    V S.                                                           ci I pv       IR. it i.OURT d77
                                                                       fl IIRO Ili! /ICIAL CIRCUIT
                                                                                             ILLINOIS
INTERNATIONAL MULCH COMPANY                                         M ADISON COUNTY,

                       Defendant(s)



                                         ASSIGNMENT ORDER



The above case is hereby assigned to the Honorable DENNIS RUTH for setting and disposition.

Clerk to send copies of this Order to the attorneys of record and any pro se party.



                                                      DATE: November 29, 2018


                                                      s/David Hylla
                                                      Chief Judge
  Case 3:19-cv-00020 Document 1-3 Filed 01/04/19 Page 8 of 9 Page ID #17                                                         **EFILED***
                                                                                                                Case Number 2018L 001590
                                                                                                                   Date: 12/10/2018 4:24 PM
                                                                                                                              Mark Von Nida
                                                                                                                       Clerk of Circuit Court
                                                                                             Third Judicial Circuit, Madison County Illinois

 November 21,2018
                                                 STATE OF ILLINOIS
                                                                                                                           01Q229
                                               IN THE CIRCUIT COURT
                                              THIRD JUDICIAL CIRCUIT
                                                  MADISON COUNTY
                                          155 N Main St., Edwardsville, IL 62025
                                                    (618)692-6240
                                             madisoncountycircuitclerkIL.com

                                                        SUMMONS

 JASON BUCKINGHAM,
             Plaintiff,                                                       CASE;No. 2018L
    vs.

                                                                               -2018L 001.590-
 INTERNATIONAL MULCH COMPANY,
            Defendant.

 You are hereby summoned and required to file an answer in this case, or otherwise file your appearance, in the
 office ofthe Clerk of this Court, within 30 days after this service ofthis summons,exclusive of the day of service.
 If you fail to do,so, a judgment or decree by default may be taken against you for the relief prayed in the complaint.

 This summons must be returned by the office or other person to whom it was given for service, with endorsement
 thereon of service and fees, if any, immediately after service. If service cannot be made, this summons shall be
 returned so endorsed.

 This summons may not be served later than 30 days after its date.

 Witness: MARK V           Tililikkiclerk of said Circuit Court and the seal thereof, at Edwardsville Illinois, this
 November
                                    0'
                                     4
                                                                   MARK VON NIDA                   11/29/2018
                                                                   Clerk of the Circuit Court
                                                                                                                   , oo •
                                                                                                                `cash'
                                                                        /s/ Terianne Edwards,e'x,,,c, \\\              e
                                                                   By:                                              ' c\k1/4(
                                                                                                     6o e ,r4 s \c„„, e       /14
                '
                0                                                  Deputy Clerk               /14 ccro c,
                                                                                                        ,le0
                                                                                                           t \\ oe '',`0c6
                                                                                                                         'c c:\Q•
                                   ,a,10
                                       4
                        • aitoit140''
(Plaintiff's attorney or plaintiff if he is not represented by an attorney)                             'e



JOHN H. LESKERA                                                                                         N1.\
LESKERA LAW FIRM
1.20 E CHURCH ST
COLLINSVILLE,IL 62234
                                                                                                           se
 Date of Service:                         ,20
(To be inserted by officer on the copy left with the defendant or other person)
 The Madison County Court makes every effort to comply with accessibility laws and provides r sonable
 accommodations to persons with disabilities. Hearing, visual, and other assistance may be arranged by
 contacting our Court Disability Coordinator, Teri Picchioldi at 618-296-4884




                                                       Page 1 of2
 Case 3:19-cv-00020 Document 1-3 Filed 01/04/19 Page 9 of 9 Page ID #18




Case No. 2018L

State of Illinois}
Madison County} s .

                                  , Sheriff of said county, have duly served the within summons
on the defendant                                   by leaving a copy thereof with said defendant
personally, on the            day of                        ,20
I have duly served the said summons on the defendant,                                      on the
       day of             ,20          , by leaving a copy of said summons on said date at his
usually place of abode with                                ,a person ofthe familyof said
                        ofthe age of 13 years or upwards and by informing such persons with
whom said summons was left of the contents there of and by also sending a copy of said
summons on the           day of                            ,20       ,in a sealed envelope, with
postage fully prepaid, addressed to said defendant                                    , at his usual
place of abode, as stated hereinabove in my return.
Dated this            day of                 ,20




                                                Sheriff
                                                          Sheriff's Fees
                                                          Service
                                                          Making Copies        $
                                                          Miles travel         $
                                                          Cost of mailing copies$
                                                          Return
                                                          Total
JASON BUCKINGHAM;
     Plaintiff,
vs.
INTERNATIONAL MULCH COMPANY,
       Defendant.



                                              Page 2 of2
